Citation Nr: 1434872	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cellulitis, bilateral lower extremities, to include as secondary to service-connected left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and May 2006 Regional Office (RO) in Chicago, Illinois rating decisions, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of that proceeding has been associated with the claims file.

In June 2012, the Board denied the Veteran's claim of entitlement to service connection for cellulitis of the bilateral lower extremities.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013) the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of a VLJ during a personal hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and for the opportunity to testify at another personal hearing.  A June 2014 Board decision subsequently vacated the earlier Board decision, and this remand is to ensure that his request for a new hearing is satisfied.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted, the Board's earlier June 2012 decision was vacated pursuant to the Veteran's request in accordance with the settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013).  As the Veteran has also requested a new hearing before a Veterans Law Judge at the RO, this matter is being remanded to provide for that hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at the RO.  Notice should be provided to both the Veteran and his accredited representative, and a copy of such notice must be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



